— In four related actions seeking, inter alia, *441corporate dissolution and the appointment of a receiver, the plaintiff appeals from (1) an order of the Supreme Court, Queens County (LeVine, J.), dated January 5, 1990, which, inter alia, denied the plaintiffs motion for the appointment of a temporary receiver, and (2) so much of an order of the same court, dated March 23, 1990, as, upon reargument, adhered to its original determination of January 5, 1990. The defendants have purportedly filed a notice of cross appeal from the orders.
Ordered that upon the application of the appellant-respondent, the appeals are dismissed as withdrawn, without costs or disbursements; and it is further,
Ordered that the cross appeals are dismissed, without costs or disbursements, for failure to perfect the same in accordance with the rules of this court (see, 22 NYCRR 670.8 [c]). Brown, J. P., Kooper, Sullivan and Harwood, JJ., concur.